Case 1:21-cr-00093-DCJ-JPM Document 36 Filed 07/30/21 Page 1 of 1 PageID #: 77




               UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF LOUISIANA
                       ALEXANDRIA DIVISION

UNITED STATES OF AMERICA                     CRIMINAL NO. 1:21-CR-00093

VERSUS                                       JUDGE DAVID C. JOSEPH

WILLIAM PATRICK POWER                        MAGISTRATE JUDGE JOSEPH H.L.
                                             PEREZ-MONTES

                                           ORDER

      This matter was referred to United States Magistrate Judge Joseph H.L.

Perez-Montes for report and recommendation. After an independent review of the

record, and noting the Defendant’s waiver of any objections, this Court concludes that

the Magistrate Judge’s REPORT        AND   RECOMMENDATION is correct and adopts the

findings and conclusions therein as its own.

      IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

terms of the Plea Agreement filed into the record of these proceedings, the guilty plea

of the Defendant, William Patrick Power, is ACCEPTED, and he is fully adjudged

guilty of the offense charged in Count 1 of the Indictment, consistent with the REPORT

AND RECOMMENDATION.     [Doc. 35].

      THUS, DONE AND SIGNED in Chambers on this 30th day of July 2021.




                                              DAVID C. JOSEPH
                                              UNITED STATES DISTRICT JUDGE
